Tompkins, J.,
delivered the opinion of the Court.
Pitzer sued Head in the Circuit Court of St. Charles county, on a note purporting to be made by Head to one Nathaniel Cromwell, assigned to him by Cromwell, and had judgment. Head prays to be relieved of that judgment, because, he says, that some time in 1816, he had executed a note for about the same amount to John. C. Cromwell, the consideration of which had failed, and which John C. Cromwell had promised to destroy; that he, Head, deceived by the similarity of names, and of the amount and date of the note, believed it to be the same he had executed to John C. Cromwell; knowing, too, that he had never made one to Nathan Cromwell, he does not tell what pleas he put in to the action, but says he knew he had no other defence than a failure of consideration.
Pitzer, in his answer, states that Head pleaded payment, and that he, Cromwell,, did not assign. No evidence appears on record.
The Court thinks, that even on the statement of Head’s case, in his own bill, there is no equity. Such negligence is incredible, and even were it credible, de-. serves not to be relieved in a Court of Chancery.
The judgment is affirmed, with costs, and ten per cent, damages.